NUMBER 13-19-00637-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI–EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                                MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Hinojosa
          Memorandum Opinion by Chief Justice Contreras

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas.1 MedData alleged that the judge of the MDL



        1 This case originated in trial court cause number C-2429-19-C in the 139th District Court of Hidalgo
County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron County,
Texas, for consolidated pretrial proceedings.
pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Efren Aguilar, et al.,2

however, more than ten days have passed since the motion to dismiss was filed and

appellees have not filed a response or other pleading in opposition to MedData’s motion.

See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),    available     at    http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.


         2 The appellees include: Efren Aguilar, Brenda Barrera, Adrian Bautista, Maricela Cantu, Selene

Castillo, Mavel Corona, Irma Deleon, Irma Deleon, Ibeth Delosreyes, Brenda Escalante, Diana Garza,
Linda Garza, Ovidio Garza, Maria Gomez, Carolina Gonzalez, Veronica Gonzalez, Nancy Huerta, Rosa
Ledezma, Ludivina Longoria, Kassandra Lopez, Sidney Lee Martin, Ana B. Martinez, Wendy Medina-
Deflores, Sylvia Moya, Jennifer Munguia, Esmeralda Neal, Mark Neal, Santa Olivares, Leticia Olivarez,
Eufracia Ortiz, Roberto Ortiz, Primitivo Parra, Minerva Perez, Federico Pineda Jr., Marco Ramos Jr., Elida
Resendez, Jaime Reyna, Porfirio Rodriguez, Sanjuanita Rodriguez, Luis Salazar, Ismael Saldana, Juan
Salinas, Juanita Salinas, Yvette Salinas, Maria Solis, Gloria Teran, Fidel Vargas, Dora Vasquez, Rocky
Villarreal, and Ana Villasenor.


                                                    2
Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.



                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed the
5th day of March, 2020.




                                            3